ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_07_FR.txt. 525

OPINION DISSIDENTE DE SIR GARFIELD BARWICK
[Traduction]

Jai déjà exposé mes raisons pour ne pas souscrire à l’arrêt de
la Cour dans l’affaire Australie c. France. Ces raisons s’appliquent avec
la même force dans la présente espèce et il n’y a pas lieu de les répéter
ici.

L’analyse des échanges qui se sont déroulés entre la Nouvelle-Zélande
et la France avant le dépôt de la requête montre comment un différend a
pris corps entre ces deux Etats au sujet de leurs droits réciproques. La
lettre que l’ambassadeur de France a adressée au premier ministre de
Nouvelle-Zélande le 19 février 1973 atteste que la France a reconnu
assez tôt que les problèmes en discussion mettaient en jeu des droits au
sens juridique. La réponse du premier ministre, en date du 9 mars 1973,
montre bien a mon avis que la Nouvelle-Zélande se réclame de droits
consacrés par le droit international, et soutient que ces droits ont été
enfreints par les activités françaises se rattachant à l’explosion d’engins
nucléaires à Mururoa. Ainsi que le souligne la lettre du premier ministre
de Nouvelle-Zélande au président de la République française, datée du
4 mai 1973, la France contestait aussi bien l'existence de ces droits que
leur violation. À mon avis il existait donc un différend juridique entre les
Parties avant le dépôt de la requête.

Les diverses bases de la demande sont énoncées sous cinq rubriques
dans la requête (voir par. 28) et dans le mémoire du demandeur (voir
par. 190). II n’en est pas fait état séparément ni d’une manière aussi détaillée
dans les échanges qui ont précédé le dépôt de la requête, mais il est clair
qu'elles sont globalement visées par les formules employées à l’époque.
Les chefs de demande mentionnés dans ces paragraphes de la requête et
du mémoire sont tous compris dans les quatre bases de la demande
énumérées dans mon opinion en l’affaire Australie c. France. Ainsi, ce
que j’ai écrit dans cette opinion au sujet de ces quatre fondements de la
demande s’applique en totalité aux cinq chefs de demande que le requé-
rant a énoncés dans la présente instance. Il me paraît inutile de distinguer
spécialement entre les quatre bases existant dans une affaire et les cinq
qui sont invoquées dans l’autre.

Il existe peut-être une certaine différence entre les deux affaires en ce
qui concerne l’importance accordée dans chaque cas à l’illicéité des armes
nucléaires et aux violations de souveraineté qu’entrainent les retombées
produites par l’explosion d’engins nucléaires. Je ne crois pas qu’il vaille
la peine de s’y arrêter spécialement, cette différence n’ayant à mon avis
aucune portée essentielle.

Il reste que le demandeur n’a sollicité aucune injonction, contrairement

72
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 526

à ce qu'avait fait Australie. Il ne cherche à obtenir qu’une déclaration.
Dans la requête, sa conclusion est formulée en ces termes:

«En conséquence, la Nouvelle-Zélande prie la Cour dire et juger que
les essais nucléaires provoquant des retombées radioactives effectués
par le Gouvernement français dans la région du Pacifique Sud cons-
tituent une violation des droits de la Nouvelle-Zélande au regard
du droit international et que ces droits seront enfreints par tout
nouvel essai. »

Il est donc encore plus difficile en l’espèce de soutenir que la déclaration
demandée par le requérant ne servirait qu'à motiver ou à fonder une
injonction ou, comme on l’a dit, ne serait qu’un simple moyen en vue
d’une fin et non pas une fin en soi. Ce n’est que par une dichotomie abusive
qu’on peut prétendre que la demande tend ou bien à une déclaration ou
bien à une injonction. En réalité, la demande peut viser les deux objectifs
ensemble, comme dans l’affaire australienne, encore que ce ne soit pas le
cas ici.

De toute manière, ainsi que je l’ai souligné dans mon opinion en l’af-
faire Australie c. France, ce n’est que par une assimilation fallacieuse du
dessein poursuivi en introduisant l’instance et de la substance de la
demande effectivement présentée que l'arrêt peut arriver à conclure que
le demandeur ne sollicitait pas une déclaration sur les droits en cause
comme moyen de résoudre son différend avec la France au sujet de l’illi-
céité des activités nucléaires françaises à Mururoa et des conséquences
qu'elles comportent.

Quelle que soit l'interprétation qu’on puisse donner de ses mobiles, la
requête concerne un différend sur la licéité des actes du défendeur consis-
tant à faire exploser des engins nucléaires: l’arrêt le reconnaît d’ailleurs
expressément (voir par. | et 16). Il ressort des termes mêmes de la requête
qu’elle tendait à obtenir une décision sur des questions de droits au sens
juridique et que c’est par cette méthode que le différend devait être réglé.
Une telle décision aurait force de chose jugée et lierait les deux parties;
rendue en faveur du demandeur, elle servirait de base à toute action
future — contentieuse ou diplomatique. Une promesse volontaire, même
obligataire, de ne pas exercer ce que le défendeur continue à considérer
comme un droit ne saurait représenter l'équivalent ou le substitut d’une
décision semblable en la présente instance. A mon avis, on ne peut pas
légitimement prétendre que, parce que la France a volontairement
«assumé une obligation de comportement sur la cessation effective
des expériences atmosphériques, aucune autre action judiciaire n'est
nécessaire [et] qu'aucune autre constatation n'aurait de raison d’être »
(par. 59), ni que:

«Puisque la Cour conclut qu’une obligation a été assumée par fa
France à cet égard, il n’y a pas lieu qu’elle se prononce sur les droits
et les obligations des Parties dans le passé — ce que la Cour aurait le
droit et même le devoir de faire en d’autres circonstances — quelle

73
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 527

que soit la date par rapport à laquelle un tel prononcé pourrait être
fait. » (Par. 54.)

A mon avis ces déclarations qui figurent dans l’arrêt sont de toute évidence
erronées et montrent que la Cour ne s’est pas acquittée de son obligation
judiciaire de statuer (art. 38 du Statut).

Bien sûr, si le demandeur avait accepté une telle promesse de la part de la
France, cela aurait fort bien pu se traduire par un compromis. Malgré
cela, et en dépit de l’assertion contraire qui figure dans l’arrêt (par. 57),
c'est plutôt d’une solution de compromis que du règlement du différend
entre les Parties que la Cour s’est préoccupée, à tort selon moi, dans la
présente espèce comme dans laffaire Australie c. France.

Les termes de la conclusion précitée paraissent suffisamment larges
pour englober les essais effectués avant le dépôt de la requête. Il est dit
ensuite que les droits de la Nouvelle-Zélande au regard du droit inter-
national seront enfreints par tout nouvel essai. Mais ce facteur, selon moi,
ne doit pas m’inciter à suivre ici un raisonnement différent ni à modifier
l’opinion que j'ai exprimée dans l’affaire Australie c. France.

Il convient cependant de relever que, tout au long des échanges qui ont
précédé la requête, le demandeur a toujours réservé expressément son
«droit de rendre le Gouvernement français responsable de tous dommages
ou de toutes pertes que viendraient à subir la Nouvelle-Zélande ou les îles
du Pacifique dont elle a spécialement la responsabilité ou la charge à la
suite des essais d’armes» que la France se proposait d'effectuer. La
France a nié tout aussi expressément et avec la même constance que le
demandeur possédât ce droit. Cette réserve est à prendre en considération
en plus de tous les autres éléments dont j'ai fait état dans mon opinion en
l'affaire Australie c. France et qui m’aménent à conclure que rien n’em-
pêcherait le requérant de demander à la France réparation des consé-
quences des explosions atomiques de Mururoa. Il est clair que dans la
présente instance il aurait pu formuler une telle demande à raison des
essais de 1973 et de 1974, dont les derniers, selon lui, ont provoqué des
«niveaux de retombées ... sensiblement plus élevés que ceux qui avaient
été mesurés en 1972 et 1973 ». I] est inutile de rechercher si, dans sa con-
clusion finale, le demandeur aurait pu prétendre à réparation au titre des
explosions qui ont précédé le dépôt de la requête, mais il est évident, selon
moi, que si la Cour avait déclaré les essais illicites, le demandeur aurait
pu s’en prévaloir pour chercher à obtenir de la France le versement de
dommages-intérêts à raison de ces explosions.

Ce que j'ai dit dans l'affaire Australie c. France du parti que l'arrêt
prétend tirer de la référence faite par le demandeuraucommuniqué du 8 juin
1974 et des observations qu’il lui a inspirées s'applique également ici.
Cette référence et ces observations du demandeur ne se rapportaient en
aucune façon à la question que la Cour a tranchée. De plus, rien dans la
déclaration du premier ministre de la Nouvelle-Zélande faite le 1°" no-
vembre 1974 ne concernait cette question. Ni les observations du deman-

74
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 528

deur sur le communiqué du 8 juin 1974 ni ladite déclaration du premier
ministre ne sauraient justifier selon moi que le demandeur n’ait pas été
avisé de la question que la Cour vient de trancher et n’ait pas été entendu
à ce sujet.

Dans la présente instance, comme dans l'affaire Australie c. France,
je pense que, sur un point fondamental, la Cour n’a pas satisfait aux
exigences de sa fonction judiciaire. Elle a statué sur une question dont le
demandeur n'avait pas été informé et en utilisant des éléments dont le
demandeur ignorait qu’ils eussent été introduits en tant que preuves.
L’injustice du procédé est patente. De plus, sans le bénéfice des analyses
et des arguments qui, j’en suis sûr, auraient facilité une bonne inter-
prétation des faits et une compréhension exacte de la substance des
prétentions du demandeur, la Cour est parvenue selon moi à une conclu-
sion que rien ne justifie. Eile ne s’est pas prononcée sur les questions de
compétence et de recevabilité, que son ordonnance du 22 juin 1973 avait
mises à part pour que la Cour puisse les trancher rapidement.

Comme dans l'affaire Australie c. France, je ne puis m’associer à un
arrêt qui est le fruit d'une procédure injuste et qui a abouti à un résultat
que je ne saurais tenir pour exact et approprié dans les circonstances de
Pespèce.

(Signé) G. E. BARWICK.

75
